Case 1:19-cr-00830-AT Document 58 Filed 05/25)2 TjsPagsoNy 1

 

 

 

DOCUMENT
ELECTRONICALLY FILED
DOC#
UNITED STATES DISTRICT COURT DATE FILED: _»/25/2021
SOUTHERN DISTRICT OF NEW YORK SS
X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEOCONFERENCE
“v-
19 -cr-830 Oy, )
Michael Thomas ,
Defendant(s).
X

 

Defendant Michael Thomas hereby voluntarily consents to

participate in the following proceeding via videoconferencing:

 

Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

 

 

 

 

 

Mighael Thomas (May 85, 2021410:30 EDT) Whe Yop

Defendant’s Signature Defense Counsel’s Signature
(Judge may obtain verbal consent on

Record and Sign for Defendant)

Michael Thomas Montell Figgins
Print Defendant’s Name Print Defense Counsel’s Name

This proceeding was conducted by reliable videoconferencing technology.

5/25/2021 Oj-

Date U.S. District Judge/U.S. Magistrate Judge

 
